Appeal from an order and judgment (one paper), described in the notice of appeal as an order, granting respondent’s motion to confirm an award of arbitrators and awarding judgment in favor of respondent against appellant for $37,052.75. Order and judgment (one paper) unanimously affirmed, with costs. On remission, the award had been sufficiently clarified by the arbitrators who substantially complied with the order of this court on the prior appeal (Matter of Zephyr Constr. Co. [Boro Hall Corp.], 7 A D 2d 915). Present — Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ.